DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morley (US 6,840938).
Regarding claim 1, Morley teaches a robotic surgical instrument comprising:
a shaft (shaft 62);
an electrocautery end effector powered by a first electrocautery element and a second electrocautery element (end effector 78 and 80, with elements 84a-b as in Fig. 5a-b); and
an articulation connecting the electrocautery end effector to the shaft (90), the articulation comprising:

a pulley arrangement around which the first pair of driving elements and the first and second electrocautery elements are constrained to move (pulley arrangement with axis A.sub.2 and pivot bodies 112 and 116 for drive cables 86 and 88), the first and second electrocautery elements having symmetrically opposing paths around the pulley arrangement (Fig. 5b);
wherein the first and second electrocautery elements are distinct from the first pair of driving elements (84a-b separate from driving elements 88 and 86).
Regarding claim 2, Morley teaches wherein first and second ones of the first pair of driving elements have symmetrically opposing paths around the pulley arrangement (88 and 86 on pulleys 112 and 116, with the pulleys rotating opposite directions).
Regarding claim 3, Morley teaches wherein the pulley arrangement comprises a first pulley and a second pulley, both the first and second pulleys being rotatable about the first axis (pulleys 112 and 116 about axis a.sub.2 as in Fig. 12a).
Regarding claim 4, Morley teaches wherein the first pulley is adjacent the second pulley (Fig. 12a).
Regarding claim 5, Morley teaches wherein the first pulley abuts the second pulley (Fig. 12a, 10a).
Regarding claim 6, Morley teaches wherein the first and second pulleys are constrained to rotated together about the first axis (pulleys 112 and 116 rotate about axis a.sub.2 as in Fig. 12a).
Regarding claim 7, Morley teaches wherein the first electrocautery element is constrained to move around a first side of the first pulley, and the second electrocautery element is constrained to 
Regarding claim 8, Morley teaches wherein the first one of the first pair of driving elements terminates on a second side of the first pulley, and the second one of the first pair of driving elements terminates on a first side of the second pulley, the second side of the first pulley opposing the first side of the second pulley (88 and 86 on pulleys 112 and 116, with the pulleys rotating opposite directions).
Regarding claim 9, Morley teaches wherein the electrocautery end effector comprises a first end effector element and a second end effector element (jaws 78 and 80).
Regarding claim 10, Morley teaches wherein the first electrocautery element is connected to the first end effector element, and the second electrocautery element is connected to the second end effector element (84a-b connected to 78 and 80).
Regarding claim 11, Morley teaches wherein the first electrocautery element terminates at the first end effector element, and the second electrocautery element terminates at the second end effector element (as in at least Fig. 5a with 84a-b terminating at the end effector jaws).
Regarding claim 12, Morley teaches wherein the first electrocautery element is overmoulded with insulation material where it terminates at the first end effector element, and wherein the second electrocautery element is overmoulded with insulation material where it terminates at the second end effector element (col. 11, lines 65-67).
Regarding claim 13, Morley teaches the articulation further comprising:
a second joint driveable by a second pair of driving elements (joint with axis a.sub.1 with 2 driving elements as in ), the second joint permitting the first end effector element to rotate about a second axis transverse to the first axis (a.sub.1 traverse to a.sub.2), a third joint driveable by a third pair of driving elements (third joint as in Fig. 4b and Madhani (US 5,792,135) which is incorporated by reference with elements 78 and 80 and driving elements m1-m4), 
wherein the first electrocautery element is bonded to the third pair of driving elements in the shaft, and the second electrocautery element is bonded to the second pair of driving elements in the shaft (Madhani; cables c1-c4 bond motors m1-m4 to end effector).
Regarding claim 14, Morley teaches wherein the second pair of driving elements comprises a flexible portion and a spoke (flexible portion as the cable for the respective pulleys along the axis, spoke as the motor m1-m2), the second electrocautery element being bonded to the spoke, and wherein the third pair of driving elements comprises a flexible portion and a spoke, the first electrocautery element being bonded to the spoke (electrocautery cables attached to the motors as in Fig. 4b).
Regarding claim 15, Morley teaches wherein the pulley arrangement further comprises a third pulley and a fourth pulley (Fig. 4b and Madhani with pulleys 70-76 about an axis), both the third and fourth pulleys being rotatable about the first axis (pulleys rotatable about A.sub.1 as in Fig. 4b and Fig. 6 with axis “B” of Madhani), the second and third pair of driving elements being constrained to move around the third and fourth pulleys (driving elements move about the pulleys on axis A.sub.1).
Regarding claim 16, Morley teaches wherein the pulley arrangement comprises a first pulley and a second pulley (112 and 116), both the first and second pulleys being rotatable about the first axis (about axis a.sub.2), wherein the third and fourth pulleys flank the first and second pulleys on the first axis (Fig. 4b, or Fig. 6 of Madhani).
Regarding claim 17, Morley teaches wherein the first and second end effector elements are opposing first and second jaws of an end effector (jaws 78 and 80).
Regarding claim 18, Morley teaches wherein the first and second electrocautery elements are cables (cables 84a-b).
Regarding claim 19, Morley teaches wherein the first pair of driving elements are cables in the articulation (cables 86 and 88).
Regarding claim 20, Morley teaches wherein the pairs of driving elements and the electrocautery elements resist compression and tension forces (cables for pulling and being pushed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruehwiler (US 10,973,600) teaches cables and pulleys for jaws. Manzo (US 2010/0016852) teaches cables for actuating an end effector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794